 


110 HRES 425 IH: Expressing the sense of the House of Representatives that Luis Posada Carriles, mastermind of the vicious attack on Cubana Airlines Flight 455 and perpetrator of numerous other acts of terrorism, should be certified as a terrorist and prosecuted to the fullest extent of the law.
U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 425 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2007 
Mr. Serrano (for himself, Mr. Hinchey, Mr. Grijalva, Mr. Kucinich, Mr. Berman, and Ms. Lee) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Expressing the sense of the House of Representatives that Luis Posada Carriles, mastermind of the vicious attack on Cubana Airlines Flight 455 and perpetrator of numerous other acts of terrorism, should be certified as a terrorist and prosecuted to the fullest extent of the law. 
 
 
Whereas the attack of Cubana Airlines Flight 455 in October of 1976 took the lives of 73 innocent people, making it one of the worst terrorist attacks on a plane in the Americas; 
Whereas declassified FBI and CIA documents report Posada’s participation in planning the attack on Flight 455; 
Whereas, in 1985, Posada escaped from a Venezuelan prison after being charged with the bombing of Flight 455, only to continue his campaign of violent attacks on innocent civilians; 
Whereas the Department of Justice has failed to present an extradition case to a Federal court at the request of the Venezuelan Government, despite treaty obligations which call for such actions; 
Whereas a United States District Court threw out all charges against Posada on May 8, 2007, allowing Posada to go free days before he was set to be tried for immigration fraud; 
Whereas the Department of Justice has described Posada as an unrepentant criminal and admitted mastermind of terrorist plots; and 
Whereas section 236A(a) of the Immigration and Nationality Act (8 U.S.C. 1226a(a)) provides authority to certify Posada as an alien terrorist and thus detain him: Now, therefore, be it 
 
That Expressing the sense of the House of Representatives that Luis Posada Carriles, mastermind of the vicious attack on Cubana Airlines Flight 455 and perpetrator of numerous other acts of terrorism, should be certified as a terrorist and prosecuted to the fullest extent of the law.  
 
